                      Case 1:19-cr-00116-KMW Document 330 Filed 08/31/21 Page 1 of 1
                        Case 1:19-cr-00116-KMW Document 328 Filed 08/30/21 Page 1 of 1


                                                       STAMPUR        &   ROTH
                                                         ATTORNEYS AT LAW




                                                         ::::::::::::::::==::=:===:::::=====;i
             WI L LIAM .J . STA MPUR
             .JA MES ROTH
                                                       .·usnssoNY                                2 99 BROADWAY, SU I TE 600
                                                                                                    NEW Y OR K, N . Y. 10 007




                                                        DOCUMENT                                       ( 212) 6 19-4240
                                                                                                     F AX (?1 2 ) 619-674 3
                                                        ELECTRONICALLY FILED
             August 30, 2021
                                                        DOC#:        ----:--y::-:-
             ByECF                                      DATE FILED:           <p /'3 f ;J.{

             Honorable Kimba M. Wood
             United States District Judge
             Southern District of New York
             500 Pearl Street
                                                                                                  MEMOENDORSED
             New York, NY 10007

                      Re:          United States v. Joel Lopez, et al., 19 Cr. 116 (KMW)

             Dear Judge Wood:

                    I write to rnspectfully request an adjournment of Mr. Lopez' s sentence proceeding now
             scheduled for September 14, 2021, for approximately ninety (90) days at a date and time
             convenient to the Court.

                   · This request is made due to the ongoing COVID-19 pandemic and the need to resolve
             outstanding sentencing issues.

                       AU SA Adam Hobson consents to this request.

       ~ '(\-\-(. Y\c) I\.~ ~ S        t ( . ~ O--'' "<.cl~
                                                                                Very truly yours,
1)..Q c.L~bv\ )vf , ol<>°' I, t>...7 /J .' DO~ · M .
~ -Fe   '"'°'°' ()~    ~v\. bV\f\.\ ~ sI ,..__   ' '   ~ b_'.j
 NovtN--bt,,'- 3D 1~c~~ - Gov.v,...0~1\:t
 9,.A L.:, rvv\> 5; i -:>I\. -, s e;t L-U b'j ~ u M- ~        -, _
             cc:      AUSA Adam Hobson (By ECF)
                      AUSA Michael Krouse (By ECF)




                                                                          SO ORDERED:             N.Y., N.Y.


             JR/Lopez/Adj Rqst 2                                               KIMBA M. WOOD
                                                                                     U.S.D.J.
